Citation Nr: 1418392	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  09-39 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel










INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a Board hearing and was scheduled for a hearing in May 2012.  However, the Veteran did not report for the hearing.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2013).  Therefore, the Board may proceed to adjudicate this appeal.

This case was previously before the Board in August 2012 and remanded for additional development.  It was again before the Board in December 2013 and once again remanded for additional development.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his migraine headaches were incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002; 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria and Analysis
The Veteran contends that he is entitled to service connection for migraine headaches as a result of his service in Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2013).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

In this case, the Veteran satisfies the first threshold element for service connection, a current disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  During his most recent Compensation and Pension (C&P) examination in September 2012, a diagnosis of migraines, including migraine variants, was continued.

The Veteran satisfies the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In a June 1967 service treatment record (STR), it was noted that the Veteran was experiencing frontal headaches and he was prescribed glasses for vision issues.  In a September 1967 follow-up STR, it is noted that there was no improvement in the Veteran's vision.  Additionally, in a February 1968 STR, there are complaints of a cold and headaches.

The Veteran satisfies the third threshold element for service connection, a nexus between the claimed in-service disease and the present disability.  Id.  

The Board notes that the Veteran had two VA examinations to evaluate his migraines, in August 2011 and September 2012.  The August 2011 VA examination, however, was deemed inadequate because it stated that the Veteran only had one incident in service for headaches and did not take into account the Veteran's contentions.  See August 2012 Board remand.  Likewise, the September 2012 VA examination only mentioned one incident in service for headaches and failed to address the Veteran's contentions.  For the same reasons as the August 2012 remand, the Board finds that the September 2012 VA examination is inadequate.

In a February 2013 Veterans Health Administration (VHA) advisory opinion request, the Board advised the VA examiner that the Veteran's statements, that he has had headaches since service and they have increased in severity, to be credible.  Additionally, it stated that "[t]he VA clinician must consider the [Veteran's] competent and credible statements that he has experienced headache symptoms since his separation from service, which have increased in intensity."

In a September 2013 VHA opinion, the physician opined that "unless the directive to consider the Veteran's statements to be 'competent and credible' literally means that I am to accept his claims at face value... I conclude, on the basis of the available information, that there is a less than 50% probability that the Veteran's migraine headaches are related to his military service."

Thus, it appears that the September 2013 VHA opinion is indicating that if the Veteran's statements are taken as competent and credible the opinion offered would be the opposite as that given.  The VHA examiner was directed to accept the Veteran's statements as competent and credible and the Board concludes that had they done so they would have offered a favorable opinion.  Therefore, there is competent medical evidence supporting the Veteran's claim. 

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, with the resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has satisfied his burden of showing that his migraine headaches have been continuous since active service.  See Gilbert v. Derwinski, 1 Vet. App. at 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

ORDER

Entitlement to service connection for migraine headaches is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


